Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 16, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  153203 & (10)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153203
                                                                    COA: 331000
                                                                    Barry CC: 15-000620-FC
  SIGMUND FLOYD RUMPF,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 11, 2016 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 16, 2016
         a0316
                                                                               Clerk